Citation Nr: 0433083	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-27 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. M. Bechdolt, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
December 1970.  He served in the Republic of Vietnam from 
July 1968 to March 1970.

This matter arose on appeal from a March 2003 rating decision 
issued by the Waco, Texas, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied reopening the claim 
for service connection for PTSD.

The Board notes that the issue of whether new and material 
evidence has been received to reopen a previously disallowed 
claim is a material issue.  Before the Board may reopen such 
a claim, there must be a finding that new and material 
evidence has been presented.  See 38 U.S.C.A. § 5108; Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In addition, 38 
U.S.C.A. § 7104 requires that each decision of the Board 
include a "written statement of the Board's findings and 
conclusions, and the reasons and bases for those findings and 
conclusions, on all material issues of fact and law presented 
on the record."  As such, the Board will consider the matter 
of whether new and material evidence has been received to 
reopen the claim for service connection for PTSD.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a March 1982 rating decision, service connection for 
PTSD was denied.  In April 1982, the veteran was informed of 
the decision and of his right to appeal.
 
2.  In September 1994 and June 1996 rating decisions, service 
connection for PTSD was denied.  The veteran was notified of 
the decisions and of his right to appeal.  
3.  Since the June 1996 determination, the veteran has 
submitted evidence establishing a diagnosis of PTSD, as well 
as statements regarding the occurrence of in-service 
stressors, facts that were previously not established.

4.  Evidence submitted since the RO's June 1996 decision is 
new, relevant, and probative of the issue at hand. 


CONCLUSION OF LAW

1.  The June 1996 rating decision denying service connection 
for PTSD is final.  38 U.S.C.A. §7105 (West 2002).

2.  New and material evidence has been received since the 
RO's June 1996 decision; thus, the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the request to reopen the claim for service connection for 
PTSD.  The appellant was provided adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the rating decision, the 
statement of the case (SOC), and letters sent to the 
appellant informed him of the information and evidence needed 
to substantiate the claims and complied with the VA's 
notification requirements.  The communications, such as VCAA 
letters from December 2002 and January 2003, explained the 
evidence needed to warrant reopening the claim and to 
establish service connection for PTSD, what evidence was of 
record regarding his claim for service connection for PTSD, 
and also requested that the veteran submit VA Form 21-4142, 
Authorization for Release of Information, as well as a PTSD 
Questionnaire, to help obtain additional medical and service 
records which would substantiate his claim.  The letter 
described what evidence was to be provided by the appellant 
and what evidence the VA would attempt to obtain on his 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002). 

The RO also supplied the appellant with the applicable 
regulations in the SOC issued August 2003, and supplemental 
statement of the case (SSOC), issued December 2003.  The 
basic elements for reopening a claim and establishing service 
connection have remained unchanged despite the change in the 
law with respect to duty to assist and notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the jurisdictional issue on appeal 
has been obtained.  The RO located the veteran's service 
medical records and VA medical center (VAMC) treatment 
records.  A VA examination was conducted in February  2003.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the request to reopen the claim for 
service connection. 

II.  New and Material Evidence

In a March 1982 rating decision, service connection for PTSD 
was denied on the basis that there was no diagnosis of PTSD.  
The veteran was informed of the decision and of his appellate 
rights.

In September 1994, the March 1982 denial was confirmed and 
continued on the basis that there was no diagnosis of PTSD, 
as well as no information relative to specific in-service 
stressors which could be verified.  The veteran was informed 
of the decision and his appellate rights.  The veteran did 
not submit a notice of disagreement.  38 U.S.C.A. § 7105.

In June 1996, the March 1982 denial was confirmed and 
continued based on the same:  no diagnosis of PTSD and no 
information regarding in-service stressors.  The veteran was 
informed of the decision and his appellate rights.  The 
veteran did not appeal.  § 38 U.S.C.A. § 7105.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. §3.156(a).  According to the United States Court of 
Appeals for Veterans Claims (Court), when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
The Court has also recognized that pertinent VA law requires 
that in order to reopen a previously and finally disallowed 
claim, there must be new and material evidence presented or 
secured since the time that the claim was finally disallowed 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
this case, the last final decision of record was the June 
1996 decision.

The applicable VA regulation defines new evidence as existing 
evidence not previously submitted to agency decisions makers.  
Material evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Since the receipt of the veteran's application to reopen his 
claim for service connection, evidence has been received.  
The new evidence of record consists of the veteran's PTSD In-
take form, VAMC treatment records for PTSD from September 
2002 to October 2003, PTSD evaluations dated December 2002 
and February 2003, and the veteran's PTSD Questionnaire 
providing information about his various claimed in-service 
stressors, submitted February 2003.  This evidence shows 
treatment for PTSD and provides specific information about 
the veteran's claimed in-service stressors.

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
there was no competent evidence of a diagnosis of PTSD, or 
specific information regarding in-service stressors.  Since 
the prior decision, the veteran has submitted evidence that 
he has PTSD, and information regarding in-service stressors, 
facts that were previously not established.  Thus, the 
defects of the prior final decision have been cured.  
Assuming the credibility of this evidence, as required by 
Justus v. Principi, 3 Vet. App. 510, 513 (1992), the veteran 
has submitted evidence which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial, and raises a reasonable possibility of 
substantiating the claim.  See 38 C.F.R.  § 3.156(a).  
Therefore, the veteran's claim for service connection for 
PTSD is reopened.



ORDER

The application to reopen the claim for service connection 
for PTSD is granted.


REMAND

The veteran has been diagnosed as having PTSD based on 
alleged stressors which have not been verified. 

On VA examination in December 2002, the assessment was PTSD 
due to military trauma.  Stressors were noted to include 
heavy fire-fighting, encountering sapper and mortar fire and 
booby traps, and having been ambushed while serving as a 
truck gunner on a convoy through the Aun Ka Pass.  An October 
2003 VA treatment record reflects a diagnosis of chronic and 
severe PTSD.  Theses examination reports, reflecting a 
diagnosis of PTSD, appear to be generated by a social worker, 
a nurse, and other individuals at the same level of 
expertise.  Although there is one diagnosis of PTSD by a 
physician, the report is remarkably inadequate for appellate 
purposes.

In a February 2003 PTSD Questionnaire, the veteran stated 
that he was constantly exposed to incoming mortar and rocket 
fire, and engaged in small-arms fire while stationed in 
Pleiku, South Vietnam from July 1968 to July 1969.  He 
reported being ambushed while traveling through the Aun Ka 
Pass, as part of the 4th Infantry Division, E Company, 704th 
Maintenance Battalion, in late 1968.  Additionally, he stated 
that in September 1969 or October 1969, while serving in the 
4th Infantry Division, D Company, 704th Maintenance Battalion, 
stationed in Qui Nhon, South Vietnam, his unit was hit by 
mortar and rocket fire.  The AOJ has not attempted to verify 
the appellant's reported stressors.  

Accordingly, this issue is REMANDED to the AOJ for the 
following development:

1.  The AOJ should schedule a VA 
examination with a psychiatrist to 
specifically evaluate whether the veteran 
has PTSD.  The psychiatrist's credentials 
must be established.  If the 
psychiatrist's diagnosis supports PTSD, 
all stressors leading to such diagnosis 
must be identified in the medical 
opinion.   

2.  If the VA psychiatrist diagnoses PTSD 
and provides information regarding the 
veteran's stressors, then the AOJ should 
attempt to corroborate the veteran's 
claimed stressors through the appropriate 
channels, to include the U.S. Armed 
Services Center for Research of Unit 
Records (CRUR).  The AOJ should provide 
CRUR with all pertinent information, to 
include copies of personnel records, 
units of assignment, and stressor 
statements.  The AOJ should specifically 
request CRUR to verify whether in 
September 1969 or October 1969 the 
veteran's unit, the 4th Infantry 
Division, 704th Maintenance Battalion, D 
Company, was the subject of rocket and 
mortar attack while stationed in Qui 
Nhon, South Vietnam.  The AOJ should also 
request CRUR to verify whether the 
veteran's unit, 4th Infantry Division, 
704th Maintenance Battalion, E Company, 
was ambushed while traveling through the 
Aun Ka Pass in late 1968.  If these 
alleged stressors cannot be verified, 
that should be stated.

3.  The appellant is advised that if he 
has relevant evidence, he should submit 
that evidence.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



